DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-45 filed on 11/22/2021 are currently pending. 
Election/Restrictions
Applicant’s election without traverse of Group (I), claims 1-40 in the reply filed on 11/22/2021 is acknowledged.
Claims 41-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.
Secondly, Applicant’s election without traverse of the following species is acknowledged. 

    PNG
    media_image1.png
    135
    323
    media_image1.png
    Greyscale

Claims 3, 5, 7, 9-36 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021. Claims 1-2, 4, 6, 8, 37, 39-40 are the subject matter of this Office Action. 
 
Species Election
 After a careful review of the prior art, Applicant’s elected species, shown above is free of the prior art. Said species, written in an independent claim would be allowable. The examiner has moved onto alternative species embraced within Formula (I), and subsequent examination is based on this species expansion.  
 
Priority
Acknowledgement is made of the continuation of PCT/CN2018120745 filed 12/12/2018, which claims foreign priority 201711329773.4 filed 12/13/2017. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/22/2021 and 09/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Claim Rejections - 35 USC § 112-Paragraph B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6, 8, 37, 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1-2, 4, 6, 8, 37, 39-40 recite the broad recitation “stereoisomer” which embraces both diastereomers and enantiomers of said ALK-TKI. The claim also recites “enantiomers” which is a narrower statement of the range “stereoisomer”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, 8, 37 and 39-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jin et al (US2021/0283261 published 09/16/2021 with priority to U.S. Provisional Application 62594959 filed 12/05/2017).

    PNG
    media_image2.png
    365
    1258
    media_image2.png
    Greyscale

 Jian teaches proteolysis targeting chimeric (PROTAC) compounds of Formula (I) comprising ALK inhibitors linked to small molecule ligands of VHL or CRBN protease with ubiquitination function (abstract, Table 1, claims 1, 19-27). Jian teaches compound CZ47-02 in Table 1, shown above, which corresponds to the structural limitations of the instant claims: ALK-TKI is ceritinib or Formula (Ib) in claim 2, A is C(O), L is a linear alkylene linker and ULM is Formula (II) 
    PNG
    media_image3.png
    136
    120
    media_image3.png
    Greyscale
 wherein X is C(O), Y is NH and Z is absent (Table 1 ([0158-0159). CZ47-02 is also called 4-((3-(4-(4-((5-chloro-4-((2-(isopropylsulfonyl)phenyl)amino)pyrimidin-2-yl)amino)-5- isopropoxy-2-methylpheny1)piperidin-1-yl)-3-oxopropyl)amino)-2-(2,6- dioxopiperidin-3-yl)isoindoline-1,3-dione, which reads on the same compound listed in claim 37. 
  Regarding claim 39, Jian teaches formulating said compounds with pharmaceutically acceptable carriers in order to arrive at pharmaceutical compositions 
 
 Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628